Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 35-36, and 44-70 are currently pending. Claims 1-34 and 37-43 have been canceled. 
Claims 35-36 and 44-70 are allowed. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Dietz on 8/15/22.
Please amend the claims accordingly:
To claim 56, page 2 of the claim, line 15, after “R5 is H; -OH;”, delete “-O-;”.
To claim 56, page 2 of the claim, line 19, after “substituted with a C1-3alkyl”, delete “, for example N-methylpiperazinyl”.
To claim 57, line 11, after “3alkyl”, insert “; or -OC1-6alkyl-N(X)(Y)”. 
To claim 62, line 1, before “administered”, insert “further”; and in line 2 of claim 62, before “administered”, insert “further”.
To claim 64, line 1, after “use is”, insert “further”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed method of treating a disorder selected from myotonic dystrophy types 1 or 2 and frontotemporal dementia by administering a CDK12 inhibitor to a subject is not taught or suggested by the prior art. Katsuno, JP 2014047191 (of previous record) represents the closest prior art. Katsuno teaches treatment of a polyglutamine disease caused by CAG repeat expansion by administering a known CDK12 inhibitor, flavopyridol or dinaciclib. However, Katsuno doesn’t teach or suggest treatment of myotonic dystrophy 1 or 2, or frontotemporal dementia, which are not caused by CAG repeat expansion.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 35-36 and 44-70 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627